Per Curiam. Appellant, Billy Kale Farmer, by his attorney, Leslie Borgognoni, has filed a motion for rule on the clerk. On June 15, 2001, the Benton County Circuit Court entered an order denying appellant’s motion for relief from an illegal sentence. Farmer timely filed a notice of appeal on July 13, 2001, and ultimately tendered the appellate record on October 12, 2001. However, due to a miscalculation in the due date, the record was lodged one day outside the applicable time limit.  Ms. Borgognoni admits in the instant motion that the record was tendered late due to a mistake on her part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.